Citation Nr: 0605494
Decision Date: 02/24/06	Archive Date: 06/16/06

Citation Nr: 0605494	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-09 254	)	DATE FEB 24 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
rotator cuff tear of the left shoulder with degenerative 
joint disease and impingement, currently assigned a 20 
percent rating.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


VACATUR

On March 9, 2005, the Board entered a final decision in this 
appeal.  The veteran had submitted additional evidence 
directly to the Board with a waiver of regional office 
consideration.  This evidence was received at the Board 
before the decision was dispatched, but it was not associated 
with the claims file at the time the Board made its decision.  
There is no indication that the veteran has filed a notice of 
appeal with the United States Court of Appeals for Veterans 
Claims.  Accordingly, in order to assure due process, the 
Board will vacate the March 9, 2005, decision in the instant 
appeal pursuant to 38 C.F.R. § 20.904 and issue the decision 
that follows in its place.

ORDER

The Board decision of March 9, 2005, in the above-captioned 
appeal is vacated.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0506768	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
rotator cuff tear of the left shoulder with degenerative 
joint disease and impingement, currently assigned a 20 
percent rating.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1974 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a July 2002 RO decision that 
denied a TDIU rating.  In a decision dated in May 2003, the 
Board granted service connection for a left shoulder 
disability, and remanded the TDIU issue to the RO.  In a July 
2003 rating decision implementing that decision, the RO 
granted service connection for a left shoulder disability, 
effective December 5, 2000, and assigned a 20 percent rating, 
effective that date.  The veteran appealed both the assigned 
rating 

The Board remanded this case in July 2004, and it has 
returned for appellate action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of rotator cuff 
tear of the left (minor) shoulder with degenerative joint 
disease and impingement is productive of range of motion of 
the left arm no higher than the shoulder, with pain.

2.  The veteran has two years of college; he has experience 
as a civil engineering technician; as of 2004 he was 
reportedly employed with the state highway department.

3.  The veteran's service connected disability is residuals 
of rotator cuff tear of the left shoulder with degenerative 
joint disease and impingement, evaluated as 20 percent 
disabling; his service-connected disability does not preclude 
him from engaging in some form of substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent for residuals of rotator cuff tear of the left 
(minor) shoulder with degenerative joint disease and 
impingement are not met.  38 C.F.R. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-
5203, 5302 (2004).

The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left shoulder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that traumatic arthritis will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, rate as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted; with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is warranted. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the Rating Schedule is to 
recognize painful motion with joint pathology as productive 
of disability. It is the intention to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The Rating Schedule provides that limitation of arm motion at 
the shoulder level (90 degrees) will be rated 20 percent 
disabling on both the major and minor sides. A limitation of 
arm motion to midway between the side and shoulder level (45 
degrees) will be rated 20 percent disabling on the minor 
side, and 30 percent disabling on the major side. Finally, a 
limitation of arm motion to 25 degrees from the side will be 
rated 30 percent disabling on the minor side, and 40 percent 
disabling on the major side. 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

In the present case, there is X-ray evidence of arthritis in 
the left shoulder, which is his minor shoulder.  According to 
a February 1975 service report of medical history, the 
veteran indicated that he was right handed.  However, the 
limited range of motion in the right shoulder, as reported in 
June 2003, January 2004 and September 2004, has always been 
of no more than 20 percent disabling under the Rating 
Schedule's Diagnostic Code 5201.  The evidence cumulatively 
shows that the veteran is able to raise his arm to shoulder 
level.  

According to the June 2003 VA examination report, the 
veteran's left shoulder had abduction to 140 degrees and 
passively to 150 degrees, with complaints of moderate pain.  
Forward flexion was to 150 degrees actively and 160 degrees 
passively.  Extension was to 20 degrees.  Internal rotation 
was markedly limited to 40 degrees and external rotation to 
70 degrees.  Mild crepitations were noted in the shoulder 
during active/passive range of motion.  No atrophy of the 
muscles was noted.  Muscle strength was normal in spite of 
complaints of pain.  The examiner diagnosed the veteran with 
status post rotator cuff repair of the left shoulder with 
residuals, and degenerative joint disease of the left 
shoulder.

The January 2004 VA examiner noted the veteran's left 
shoulder history.  The veteran complained of pain in his neck 
that traveled across his shoulder down to his hand.  This 
resulted in constant aching and shooting pain associated with 
numbness, weakness, and clumsiness with his left hand.  The 
examiner noted that these symptoms were not consistent with 
shoulder pathology, but with cervical disease.  An magnetic 
resonance imaging (MRI) scan revealed fluid in the deltoid 
bursa left shoulder that was consistent with subacromial 
impingement, fluid in the subacromial bursa, partial tear of 
the supraspinatus tendon, degenerative changes of the humeral 
head and probable tear of the superior glenoid labrum.  The 
examiner described limited range of left shoulder motion with 
minimal pain.  The veteran was prescribed Naprosyn.  The 
examiner did not provide specific range of motion results.

According to the September 2004 VA examination report, the 
veteran's left shoulder had abduction to 90 degrees, flexion 
degrees, which was primarily a structural problem.  The 
veteran had some pain at the extremes of motion.  Repetitive 
motion did not change his range or symptoms.  The veteran 
could strongly abduct the left arm from his side but not 
above the 90-degre point.  X-ray studies revealed marked 
narrowing of the left acromioclavicular joint with large 
osteophytes particularly inferiorly, which would impinge on 
his rotator cuff.  There was no evidence of nonunion of the 
humerus or ankylosis of the scapulothoracic interval.  The 
examiner's impression was status post repair of the left 
rotator cuff, status post removal of a tumor from the left 
shoulder, status post debridement of the left shoulder, 
osteoarthritis of the left acromioclavicular joint, and 
periarticular fibrosis of the left shoulder (partially frozen 
shoulder).

The examiner commented that impingement syndrome was a 
reduction in the space between the undersurface of the 
acromion and the superior aspect of the humeral head.  When a 
reduction in this space occurs there is pressure upon the 
rotator cuff and the subacromial bursa, which can lead to 
tears in the rotator cuff and irritation of the subacromial 
bursa.  No nerves were involved in this case and it was not a 
neurologic problem.  The examiner added that the veteran had 
a structural weakness and fatigability of the left shoulder.  
The examiner believed that the loss of motion was due to 
periarticualr scarring and possibly a defect in the rotator 
cuff.  The veteran had no loss of coordination.  The examiner 
noted that it was not possible to estimate the range of 
motion, amount of pain, or functional capacity during a flare 
up without resorting to pure speculation. 

The current 20 percent rating for the service-connected left 
shoulder disability is properly assigned under Diagnostic 
Code 5010/5003 and in view of the appellant's complaints of 
chronic left shoulder pain despite the normal muscle 
strength. In the absence of medical evidence documenting a 
limitation of right shoulder motion that more nearly 
approximates limitation to mid-way between the side and 
shoulder level than limitation at the shoulder level, or 
evidence of dislocation of the clavicle or scapula 
(Diagnostic Code 5203) or evidence of malunion of the humerus 
(Diagnostic Code 5202), a factual basis warranting a higher 
schedular rating has not been presented.

The Board has considered the private medical evidence of 
record, but it does not more nearly approximate the criteria 
for a rating in excess of 20 percent.  While this evidence 
confirms the veteran's left shoulder problems, it does not 
show that the left shoulder has limited motion greater than 
that shown by the evidence discussed above.  

The Board has considered the statements provided by the 
veteran, including the transcript of a hearing held before a 
hearing officer at the RO in September 1993 and August 2002.  
The Board has also considered the testimony of the veteran's 
spouse and friend who appeared with him in August 2002.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..." Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The medical 
evidence does not more nearly show that a rating in excess of 
20 percent is warranted.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration. An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2004).

The Board recognizes that the veteran experienced pain and 
motion limitation of his left shoulder.  Such factors are, 
however, exactly those contemplated by the assigned schedular 
ratings.  There is no indication in the record that the 
average industrial impairment from the veteran's left 
shoulder disability was in excess of that contemplated by the 
schedular evaluations assigned during the relevant time 
periods.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.

II.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected left shoulder disability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. 
§ 4.16(a).

Service connection is currently in effect for the following 
conditions: left shoulder disability, evaluated as 20 percent 
disabling.  The veteran's combined evaluation is 20 percent.  
Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation. Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, received in 
November 1993, the veteran reported that he had two years of 
college, and that he had last worked as a civil engineering 
technician in 1993.  Recent medical evidence reveals that the 
veteran has reported that he is employed by the state highway 
department.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board initially notes that the veteran has a number of 
conditions for which service connection is not currently in 
effect.  The disabling effects of these conditions cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.  The disabling manifestations of the veteran's 
service-connected left shoulder disability were discussed 
above, in connection with the evaluation of the left shoulder 
disability.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that -- even 
when considering the limitations and exacerbations due to the 
veteran's service-connected left shoulder disability -- some 
factor exists that takes this veteran's case outside the 
realm of the usual so as to render impracticable his 
schedular ratings.  In this case, the evidence shows that the 
veteran's disability of the left shoulder might limit him to 
sedentary employment, but it is insufficient to show that 
they preclude sedentary employment.  In this regard, although 
the veteran maintains that he cannot work, recent private 
medical evidence dated in August 2004 indicates that the 
veteran stated that he was employed by the state highway 
department.  

Nevertheless, the evidence is insufficient to show that there 
is some factor that places the claimant in a different 
position than other veterans with the same disability rating.  
Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  Entitlement to TDIU is thus not established.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disability simply has not been 
shown to result in total disability.

III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  This 
appeal was filed many years before VCAA was enacted.

The RO, in a letter dated in August and November 2004, 
advised the veteran what information and evidence was needed 
to substantiate his claims.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The October 2004 supplemental 
statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran has been examined on several 
occasions during the pendency of this appeal, most recently 
in September 2004.  Further development is not needed in this 
case because there is sufficient evidence to decide the 
claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


ORDER

Entitlement to an initial compensable rating in excess of 20 
percent for residuals of rotator cuff tear of the left 
shoulder with degenerative joint disease and impingement is 
denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





